Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1 and 3-9 are allowed.
The After Final Claim set filed 5/27/2022 is hereby entered. 
The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 1: In the Final Rejection filed 5/2/2022, Examiner provided that “It is recommended that Applicant further amend the claims by incorporating (at least) the additional suggestion provided by the Examiner in Section 6 of the Final Rejection filed 6/24/2021 to endeavor to overcome the prior art of record. This suggestion included “specifying that the first heat exchanger comprises a serpentine conduit through which fluid flows” (see Section 6 of the Final Rejection filed 6/24/2021)”. Applicant used the suggestions provided by the Examiner and amended Claim 1 in accordance with the suggestions. Consequently, Claim 1 as amended is neither anticipated nor rendered obvious by any known prior art including that of the previously relied upon Gibson, Lanzoni and Jacobus references. The Jacobus reference that was previously relied upon employs a simple, straight conduit (4) to deliver make-up water upwards to the top of element (5) where sufficient heat exchange occurs thereafter (see Fig. 1 of Jacobus and the rejection previously set forth for Claim 1). Thus, Jacobus does not teach of a serpentine conduit to deliver make-up water upwards as is now claimed and no motivation would have existed to have further modified the modifying reference of Jacobus by replacing the simple, straight conduit with a more complicated and expensive serpentine conduit that would not have been necessary in the apparatus/method taught by Jacobus. Thus, the combination of limitations now claimed in Claim 1 is neither anticipated nor rendered obvious by any known prior art. Claim 1 and dependent Claims 3-9 are consequently in condition for allowance. 
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        6/29/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762